DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/2020, 12/4/2020, and 8/23/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “each configured to hold a lens” in claim 1; “a front portion configured to house lens” in claim 20; “the ball portion is configured to rotate” in claim 24.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, and 12-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jerry et al. US 3,852,700 herein referred to as Jerry.
Regarding claim 1, Jerry discloses a frame for spectacles (see at least Abstract, FIGS 1-8), the frame comprising: a front portion having two symmetric openings, each (see at least 10, FIGS. 1-4; col 3, In 15-18; col 4, In 65- col 5, In 35); a first temple arm (one temple arm, FIGS. 1-4) having a proximal end that is coupled to a first end of the front portion by a first hinge (see at least 13, FIG. 2), and having a distal end comprising a first temple tip (see at least FIGS. 1-4; col 3, In 15-19); and a second temple arm (other temple arm, FIGS. 1-4), wherein the second temple arm includes: a first portion (see at least 12/31, FIGS. 1-2) that extends between a proximal end that is coupled to an opposing second end of the front portion by a second hinge (see at least 13, FIGS. 1-2), and a distal end (end of 31 at 33, FIGS. 1-2), and a second portion (32, FIGS. 1-4) that extends between a proximal end that is coupled to the distal end of the first portion (see at least 33, FIGS. 1-2), and a distal end comprising a second temple tip (see at least free end of 32, FIGS. 1,4; col 3, In 15-19), wherein the second portion of the second temple arm is freely rotatable, relative to the first portion of the second temple arm, about a spin axis that is substantially parallel to a length of the second temple arm at an interface between the distal end of the first portion and the proximal end of the second portion (see at least joint between 31/32, FIG. 8; col 5, In 36-42).
Regarding claim 3, Jerry discloses wherein the spin axis is substantially perpendicular to a hinge axis of the second hinge at any pivot position of the second temple arm about the second hinge (see at least FIGS. 2, 8: disclosing ball joint at end of straight bar).
Regarding claim 4, Jerry discloses wherein the first portion of the second temple arm is pivotable about the second hinge, and fixed with respect to the spin axis (see at least FIGS. 1-2, 8; col 5, ln 36-42, col 3, ln 15-30).
(see at least ball 242, socket 243, FIG. 8, col 5, In 36-42).
Regarding claim 8, Jerry discloses wherein the interface is separated from the second hinge by a length of the first portion of the second temple arm (see at least FIGS. 1-2, 8: showing interface and hinge at opposite ends of first portion 12/31).
Regarding claim 12, Jerry discloses a pair of spectacles, comprising: first and second lenses (see at least "lenses" of 10, FIGS. 1-4; col 3, In 15-18; col 4, In 65- col 5, In 35); and a frame (see at least FIGS. 1-4; col 3, In 15-18; col 4, In 65- col 5, In 35), comprising: a front portion having a first opening in which the first lens is disposed and a second opening in which the second lens is disposed (FIGS. 1-4; col 3, In 15-18; col 4, In 65- col 5, In 35); a first temple arm (one temple arm, FIGS. 1-4) having a proximal end that is coupled to a first end of the front portion by a first hinge (see at least 13, FIG. 2), and having a distal end comprising a first temple tip (see at least FIGS. 1-4; col 3, In 15-19); and a second temple arm (other temple arm, FIGS. 1-4), wherein the second temple arm includes: a first portion (see at least 12/31, FIGS. 1-2) that extends between a proximal end that is coupled to an opposing second end of the front portion by a second hinge (see at least 13, FIGS. 1-2), and a distal end (end of 31 at 33, FIGS. 1-2), and a second portion (32, FIGS. 1-4) that extends between a proximal end that is coupled to the distal end of the first portion (see at least 33, FIGS. 1-2), and a distal end comprising a second temple tip (free end of 32, FIGS. 1,4; col 3, In 15-19), wherein the second portion of the second temple arm is freely rotatable, relative to the first portion of the second temple arm, about a spin axis that is substantially parallel to a length of the second temple arm at an interface between the distal end of the first portion and the proximal end of the second portion (see at least joint between 31/32, FIG. 8; col 5, In 36-42).
Regarding claim 13, Jerry discloses wherein the second portion of the second temple arm is freely rotatable, relative to the first portion of the second temple arm, about the spin axis in a first angular direction, and freely rotatable, relative to the first portion of the second temple arm, about the spin axis in a second angular direction that is opposite to the first angular direction (see at least FIGS. 2, 8: disclosing ball joint at end of straight bar).
Regarding claim 14, Jerry discloses wherein the second portion of the second temple arm is freely rotatable, relative to the first portion of the second temple arm, about the spin axis for more than three hundred sixty degrees in the first angular direction and the second angular direction (see at least FIGS. 2, 8: disclosing ball joint at end of straight bar).
Regarding claim 15, Jerry discloses wherein the second portion of the second temple arm is configured, in an absence of external forces, to remain at rest at any angular position, relative to the first portion, about the spin axis (see at least col 5, In 57-59: "remain set in a selected position").
Regarding claim 16, Jerry discloses wherein the interface comprises a frictional interface that causes the second portion of the second temple arm, in the absence of external forces, to remain at rest at any angular position, relative to the first portion, (see at least col 5, In 50-59: "provide a substantial friction fit. ... rotated with respect to the ball ... remain set in a selected position").
Regarding claim 17, Jerry discloses a spin joint, embedded within the second temple arm, wherein the spin joint: allows the second portion of the second temple arm to rotate without interruption, relative to the first portion of the second temple arm, about the spin axis, and includes a frictional interface that causes the second portion of the second temple arm, in the absence of external forces, to remain at rest at any angular position, relative to the first portion, about the spin axis (ball socket joint, see at least FIG. 8, col 5, In 36-64).
Regarding claim 18, Jerry discloses a latch on the second temple arm, the latch operable to fix the second portion of the second temple arm, relative to the first portion, about the spin axis (see latch 240, 242, insertable and removable from holder 254 (by heating), see at least FIG. 8, col 8, In 50-64).
Regarding claim 19, Jerry discloses wherein the first temple arm comprises a distal portion that is rotatable, about an additional spin axis, relative to a proximal portion of the first temple arm (see at least temple second arm, FIGS. 1-3; col 3, ln 15-57).
Regarding claim 20, Jerry discloses a front portion configured to house lenses for the spectacles (10, see at least FIGS. 1-4; col 3, In 15-18; col 4, In 65- col 5, In 35); a pair of temple arms (temple arms, FIGS. 1-4), each coupled to a respective end of the front portion and pivotable relative to the front portion about a respective hinge access (see at least 13, FIG. 2; col 3, In 15-19).
(see at least joint between 31, 32 disclosing ball joint at end of straight bar, FIG. 8; col 5, In 36-42).
Regarding claim 22, Jerry discloses wherein the spin joint comprises a ball and socket joint embedded within the at least one of the temple arms and spanning the interface (see at least joint between 31, 32, FIG. 8; col 5, In 36-42).
Regarding claim 23, Jerry discloses wherein the ball and socket joint comprises: a socket portion embedded within the proximal portion (socket 243, FIG. 8); and a ball portion (ball 242 FIG. 8), positioned within the socket portion, and attached to a shaft (240, FIG. 8) that is fixed to the distal portion and extends across the interface between the proximal portion and the distal portion (see at least col 5, In 36-63: "240 is secured in any suitable manner in a tubular opening 241").
Regarding claim 24, Jerry discloses wherein the ball portion is configured to rotate, about the spin axis, with respect to the socket portion, and to engage with the socket portion to prevent the distal portion of the at least one of the temple arms from moving away from the proximal portion along the spin axis (see at least col 5, In 50-59: "provide a substantial friction fit. ... rotated with respect to the ball... remain set in a selected position").
Regarding claim 25, Jerry discloses wherein opposing surfaces of the proximal and distal portions of the at least one of the temple arms prevent the distal portion of the (distal/proximal surfaces of 31, 32, FIG. 8; e.g. see at least FIGS. 2, 4-5, col 4, In 8-12," limited degree as determined by spacing of the facing surfaces 43 of the casing 32 and 44 of the casing 31").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jerry et al. US 3,852,700 herein referred to as Jerry in view of Gardill US 2019/0243159 herein referred to as Gardill.
Regarding claim 2, Jerry discloses the frame of claim 1 (see at least Abstract, FIGS 1-8). 
Jerry does not disclose wherein the first temple arm is a monolithic temple arm that extends continuously from the first hinge to the first temple tip.
(see at least Fig 3A, Par 165, top arm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the frame teachings of Jerry with an arm as modified by Gardill for the purpose of implementing an adjustable spectacle arm which is sufficient to treat such cases as asymmetry in order to save costs (Gardill, Abstract). 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jerry et al. US 3,852,700 herein referred to as Jerry in view of George US 6,193,368 herein referred to as George.
Regarding claim 6, Jerry discloses the frame of claim 1 (see at least Abstract, FIGS 1-8). 
Jerry does not explicitly disclose wherein the first portion has: a first thickness at a first position near the second hinge, and a second thickness, larger than the first thickness, near the interface between the first portion and the second portion.
However, in a similar eyewear device endeavor, George teaches wherein the first portion has: a first thickness at a first position near the second hinge, and a second thickness, larger than the first thickness (see at least Fig 1a-1c, 2, col 5, In 62- col 6, In 34), near the interface between the first portion and the second portion (see at least Fig 1a-1c, 2, col 5, In 62- col 6, In 34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the frame teachings of Jerry with an (George, col 5, In 54-62). 
	Regarding claim 7, the combination of Jerry in view of George teaches wherein the second portion has a first thickness at a first position near the second temple tip and a second thickness, larger than the first thickness (George, see at least Fig 1a-1c, 2, col 5, In 62- col 6, In 34), near the interface between the first portion and the second portion (George, see at least Fig 1a-1c, 2, col 5, In 62- col 6, In 34). 
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jerry et al. US 3,852,700 herein referred to as Jerry in view of Wilson US 2015/0049292 herein referred to as Wilson.
Regarding claim 9, Jerry discloses the frame of claim 8 (see at least Abstract, FIGS 1-8). 
	Jerry does not explicitly disclose wherein the interface is nearer the second hinge than the second temple tip.
	However, in a similar eyewear device endeavor, Wilson teaches wherein the interface is nearer the second hinge than the second temple tip (see at least Par 28, Fig 1, frames 130, mechanism 110, and arm 120).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the frame teachings of Jerry with an interface as modified by Wilson for the purpose of providing frames and arms which are easy to use, easy to manufacture, and comparatively cost effective (Wilson, Par 8).
(Wilson, see at least Fig 1, mechanism 110, arm 120).
 	Regarding claim 11, the combination of Jerry in view of Wilson teaches the claimed invention except for wherein the interface is located at a distance from the proximal end of the first portion that is between twenty percent and twenty five percent of a total length of the second temple arm.
 However, it would have been an obvious matter of choice to an interface located at distance 25% away, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). The prior art Wilson demonstrates the benefit of different sizes and designs of arms of a spectacle that contains an interface within Par 28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bovee (US 2007/0279583), Perdichizzi (US 2018/012069), and Kuhnlein (US 2018/0361636) are cited to show similar glasses.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454.  The examiner can normally be reached on Monday-Friday 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARRIEF I BROOME/Examiner, Art Unit 2872